DETAILED ACTION
	Claims 1 and 3-18 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on September 30, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on September 30, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 102
Claims 1, 2, 4-10, 12-14, 17, and 18 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedel (US PGPUB 2014/0030331).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 1-18 were previously rejected under 35 U.S.C. 103 as being unpatentable over Sedel (US PGPUB 2014/0030331) in view of Corboy et al. (Current Treatment Opinions in Neurology, 2003, 35-54).
The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sedel (US PGPUB 2014/0030331) in view of Corboy et al. (Current Treatment Opinions in Neurology, 2003, 35-54) and Jermann et al. (US PGPUB 2005/0048012).
	Sedel teaches a method of treating multiple sclerosis by administering biotin orally in a drug dosage of 100-300 mg/day for more than one year.  See paragraph 41, pages 2-3, and Examples 1-3, pages 3-4.  The disease treated is relapsing remitting multiple sclerosis by virtue or the brain lesions and vision problems.  With respect to claims 17-18, Khaibullin et al. (Frontiers In Immunology, 2017, Article 531) teaches that pro-inflammatory cytokines are upregulated in multiple sclerosis, including CCL-5, which is specifically claimed in claim 18.  As Sedel teaches the appropriate administration of biotin to multiple sclerosis patients, the administration would inherently also accomplish the method claimed in claims 17 and 18.
Sedel does not teach where the autoimmune disorder is CIS, which is an earlier stage of RRMS, nor does Sedel teach a method of delaying the progression from CIS to RRMS, or from RRMS to PPMS.  Finally, Sedel does not teach where biotin is administered with another treatment.  Finally, Sedel does not teach where the biotin is administered as a magnesium salt do make magnesium biotinate as instantly claimed.

Corboy et al. teach that CIS, RRMS, and PPMS are all various classifications of multiple sclerosis based on number of occurrences and whether remission occurs between each occurrence.  See page 36, second column.  Sedel teaches that biotin can be used to treat all forms of multiple sclerosis, including to allow treatment of sequalae observed in the relaxing/remitting form.  See paragraphs 35-39, page 2, and Example 3, page 4.
Jermann et al. teach that biotin can be used in the salt form, and that sodium, potassium, calcium, and magnesium salts are known.  See paragraph 31, page 2.
The person of ordinary skill in the art would be motivated to modify the teachings of the prior art as Sedel teaches that biotin is effective in treating multiple sclerosis, and shows improvement in the progress of the disease in three working examples.  Jermann et al. teaches the magnesium salt of biotin, which salt forms would have the same functions as the free base compound.  As Corboy et al. teach that CIS is a first occurrence of multiple sclerosis that can turn into RRMS, the person of ordinary skill in the art would recognize that the same treatment method can be used in CIS due to the results shown by Sedel.  Finally, the effectiveness shown by Sedel establishes that the method of treating multiple sclerosis would also delay progression from early onset CIS to RRMS and from RRMS to PPMS due to the improvement of condition shown by the examples of Sedel.  As the person of ordinary skill in the art would be administering biotin in the same manner as taught by Sedel, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1 and 3-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626